DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-12 rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception/abstract idea without significantly more. The claim(s) recite(s) steps of sampling and determining. This judicial exception is not integrated into a practical application because there is no nexus between the determined quantities (i.e. determining a depth and amount) and the practice of the invention. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner suggests steps of constructing the layer to have the determined depth and adding the determined amount


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks clear recitation of depositing the waste ; drying the waste; and transferring the waste. The final step of the claim implicitly requires depositing and drying in the phrase “after the dried waste is transferred”. Thus the scope is unclear: does the claim merely cover the adding, spreading, and removing steps? Would depositing or transferring the waste constitute 
Claim 5 lacks antecedent basis for the loosening.
 
Claims 1-12 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each claim requires mixing soil with polymer. The specification describes the polymer (¶0016) as “TOP SEAL WHITE™, which is commercially available from ENVIROTX  “. This trademark cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Therefore, the nature of the polymer used in the invention is not described in the specification with enough detail to enable one of ordinary skill in the art to make and use the invention.
Further, claims 11, 12, 17, and 20 require achieving a particular soil hardness.  There is no disclosure of polymer compositions or how to formulate the mixture to achieve the claimed hardness. A google search of the disclosed polymer reveals that it achieves a “flexible” product.  One of ordinary skill in the art would not expect greater flexibility to be commensurate with increased .
 
Claim Objections
Claim 20 objected to because of the following informalities:  “having g a hardness” in the penultimate line has a superfluous g.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,307,804 McConnell in view of Dymond US Patent Number 4,669,920.
ll describes constructing a pad for wet waste including depositing  (fig 23 @ 2306 ) wet waste onto a pad layer (2 ) drying the waste (see col. 9 lines 16-20: the described liquid emanating from the waste results from drying the waste) transferring the dried waste ( 2308/2310) and removing the pad layer (2312).
McConnell does not describe the adding polymer to soil and spreading the polymer augmented soil to create the pad as required by claim 1. McConnell does however indicate that waterproofing is desired (e.g. col. 1 line 38)

Dymond describes making a waterproof layer including the adding polymer to soil and spreading the polymer augmented soil (col. 2 lines 54-66 and col. 3 line 17-18---“laying down a layer of soil incorporating the clay additive”).
Examiner finds that one of ordinary skill in the art could have modified McConnell to have the   adding polymer to soil and spreading the polymer augmented soil—as described by Dymond—using known methods and further would have expected the combination (i.e. using soil treated by the adding polymer to soil and spreading the polymer augmented soil as a water proof layer described by McConnell as desirable) to behave in a predictable manner1 (i.e. prevent water seepage) and therefore obvious.

With regards to claim 3: selection of a particular size—such as at least one acre-is deemed to be an obvious matter of engineering design.
 
With regards to claim 6: see McConnell at col. 10 lines 50-54:  “discarded” suggests transfer to the disposal cell (i.e. landfill)

Regarding independent claim 19: McConnell describes method comprising: selecting an area proximal to a disposal cell ( col9 lines 10 and 11) for a pad; depositing the wet waste directly on the pad so that the wet waste dries (see col. 9 lines 16-20: the described liquid emanating from the waste results from drying the waste)  on top of the pad and produces a dried waste; after the wet waste dries to produce the dried waste, transferring the dried waste to the disposal cell( 2308/2310); removing the pad (2312) from the base soil after transferring the dried waste to the disposal cell; and transferring the pad layer to the disposal cell after removing the pad layer from the base soil. 

McConnell lacks the loosening a layer of soil in the area selected for the drying pad; adding a polymer additive to the loosened soil to create a polymer-augmented soil; spreading and compacting the polymer-augmented soil on a base soil to create a 
Dymond describes making a waterproof layer including loosening (“digging” col. 2 line 62 ) adding polymer to soil and spreading the polymer augmented soil (col. 2 lines 54-66 and col. 3 line 17-18---“laying down a layer of soil incorporating the clay additive”) compacting ( col. 2 line 65) and curing.
Examiner finds that one of ordinary skill in the art could have modified McConnell to have the loosening,  adding polymer to soil ; spreading and compacting the polymer augmented soil; and curing—as described by Dymond—using known methods and further would have expected the combination (i.e. using treated soil as a water proof layer described by McConnell as desirable) to behave in a predictable manner (i.e. prevent water seepage) and therefore obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Califano US Patent Number 3,891,586 describes polymer addition to soil to create a “flexible…mass” (abstract) and Owa US Patent Number 4,690,586 describes polymer treatment of soil which increases strength and  impermeability. “Surface and Subsurface Hardness” is cited for disclosure of soil hardness and Safety Data Sheet Top Seal White is cited for disclosure that the composition of the same is “proprietary” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.)